DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 03 August 2022, the following occurred:
claims 1 and 18 were amended; and
claims 21 and 22 were added.
Claims 1-22 are pending.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 August 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US 8,469,705 B2), hereinafter Sachdeva, in view of Chishti et al. (US 5,975,893), hereinafter Chishti.

Claims 1 and 18:
Sachdeva discloses:
(claim 1)  A method comprising: 
(claim 18)  A system comprising:
(claim 18)  one or more processors;
(claim 18)  memory coupled to the one or more processors, the memory configured to store computer-program instructions that, when executed by the one or more processors cause the system to implement a method comprising:
Abstract, lines 2-4, stating "the workstation is based on a computing platform have a graphical user interface, a processor, and a computer storage medium". Also, Column 8, lines 52-54, stating "the system further includes a set of computer instructions stored on a machine-readable storage medium. The instructions may be stored in the memory". Lastly Column 8, lines 60-64, stating "the set of instructions, described in more detail below, comprise instructions for causing the general computer system to perform several functions related to the generation and use of the virtual patient model in diagnostics, therapeutics, and treatment planning".
receiving from a user device associated with a user a request to access a treatment plan for a patient;
Column 27, lines 30-35, stating "However, it is possible to provide, in the workstation, a suite of treatment planning software from different appliance manufactures in which case the user could access the treatment planning software for whatever appliance manufacture the practitioner wished to use for treatment of patient".
identifying a treatment template for the user, the treatment template representing one or more treatment preferences selected by the user that is different than one or more default preferences of a default treatment template, the treatment template being expressed according to treatment domain-specific protocols;
Column 27, lines 30-35, stating "However, it is possible to provide, in the workstation, a suite of treatment planning software from different appliance manufactures in which case the user could access the treatment planning software for whatever appliance manufacture the practitioner wished to use for treatment of patient.” As a further explanation, see Col. 3, Lines 4-19, as well as Col. 5, Line 53 – Col. 6, Line 5. For example, Col. 3, Lines 12-17 disclose “predefined therapeutic strategies” (i.e. default preferences) having “associated value sets predefined by the clinician” (i.e. different than the default). The citation corresponding to Col. 5-6 also pertains to user-specific templates. 
processing, by a physical processor, the treatment template with the treatment domain-specific protocols to parse the treatment template and to convert one or more parts of the treatment template into one or more treatment planning instructions comprising one or more customized treatment steps to implement the treatment plan in accordance with the one or more treatment preferences selected by the user; and
Column 23, lines 33-37, stating "In particular, the user may interact with the patient information and the morphable model, and vary the parameters, to stimulate different possible treatments and outcomes to arrive at a final or target treatment objective for the patient". Col. 8, Lines 16-20, for example, disclose a processor. Col. 23, Lines 33-37 disclose “vary the parameters to simulate different possible treatments and outcomes…” which amounts to parsing the treatment template. Col. 23-24, Lines 65-19 disclose the treatment plan being stored according to the needs of the manufacturer, with Col. 24, Lines 36-59, for example, disclosing treatment planning instructions/steps.
generating one or more dental appliances based on the treatment plan according to the one or more customized treatment steps, wherein the generating includes providing instructions to form one or more polymeric shell aligners.
Col. 24, Lines 33-36, for example, disclose transmitting the treatment plan to one or more manufacturers for fabrication of the appliance(s), including aligning shells. Polymeric shell aligners are disclosed by Chishti, as discussed below.

While Sachdeva does disclose shell aligners, e.g. Col. 10, Line 44, “transparent aligning shells,” thereby even hinting at the use of a polymeric shell aligners, Sachdeva does not explicitly disclose “providing instructions to form one or more polymeric shell aligners.” However, Chishti does disclose this limitation, specifically:
wherein the generating includes providing instructions to form one or more polymeric shell aligners.
Col. 3, Lines 19-21, Lines 63-67, among others.

Sachdeva discloses use of shell aligners, including transparent ones (Col. 10, Line 44), strongly suggesting the use of polymeric shell aligners. The sole difference between Sachdeva and the claimed subject matter is a matter of whether or not these shell aligners are polymeric. Chishti, which Sachdeva incorporates by reference (Col. 2, Lines 36-37), discloses use of polymeric shell aligners (Col. 3, Lines 19-21). Chishti shows that the use of polymeric shell aligners was known in the prior art before the effective filing date of the claimed invention. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but on the combination of elements of shell aligners and polymeric shell aligners. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 2:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses: 
providing instructions to display the one or more customized treatment steps in a customized GUI on the user device.
Column 43, claim 1, lines 63-66 – Column 44, lines 1-2, stating "a set of software instructions providing graphical user interface tools for access to said digitized records, the method comprising the steps of: designing a treatment plan for a patient with the aid of the workstation".

Claim 3:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the customized treatment steps comprise one or more conditional treatment steps conditioning application of at least a portion of the treatment plan on an existence or absence of a physical condition related to the patient.
Column 4, lines 52-55, stating "One important aspect of the invention is that throughout the process, the adjustments made are evaluated against the constraints identified by the practitioner in the matrix of patient parameters".

Claim 4:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the customized treatment steps comprise one or more conditional treatment steps condition application of at least a portion of the treatment plan on an existence or absence of a physical condition related to the patient; and the physical condition is related to an initial physical condition or an intended physical outcome of the treatment plan.
Column 21, lines 53-55, stating "Module 34 would process this order and containing instruction for designing the appliance to fit the individual morphology and condition of the patient".

Claim 5:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the customized treatment steps comprise one or more conditional treatment steps conditioning application of at least a portion of the treatment plan on a feature associated with an appliance configured to implement the treatment plan on the patient.
Column 44, claim 2, lines 24-26, stating "The method of claim 1, wherein said treatment plan comprises a hybrid treatment plan comprising, for the patient both a) fixed appliances; and b) removable appliances".

Claim 6:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the customized treatment steps comprise one or more conditional treatment steps conditioning application of at least a portion of the treatment plan on a feature of an appliance configured to implement the treatment plan on the patient; and the feature comprises one or more of attachments, hooks, elastics, bite ramps, power ridges, or a physical geometry of a portion of an aligner.  	
Column 21, lines 44-49, stating "These appliances could include both fixed appliances, e.g., brackets, bands, arch-wires, crown, and bridges, surgical splints, surgical arch-wires, surgical fixation plates, laminates, implants, as well as removable appliances including aligning shells, retainers and partial or full dentures"

Claim 7:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the customized treatment steps comprise one or more conditional treatment steps conditioning application of at least a portion of the treatment plan on a procedure performed at a specific stage of the treatment plan.
Column 5, lines 43-48, stating "In yet another aspect of the invention, the unified workstation facilitates simulation of realizing the target treatment objective through a number of staged incremental or stepwise treatment plans. The treatment increments can be varied and its impact seen on associated teeth disposition and space management".
	
Claim 8:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the customized treatment steps comprise one or more conditional treatment steps conditioning application of at least a portion of the treatment plan on a procedure performed at a specific stage of the treatment plan; and the procedure comprises interproximal reduction performed in accordance with the treatment plan.	
Column 43, lines 10 and 16-20, stating "An example of the user staging treatment in stages is set forth in FIGS. 59A-59-l." and “The field 1000 indicates actual tooth movement during the stages of treatment; in FIG 59A, the fields are blank since the teeth are in the original position. In FIG 59B, the user simulated a 10 percent stage of treatment, that is, 10% of the movement of the teeth is simulated." Also, Column 31, lines 44-45, stating "furthermore, space management can be effectuated by simulation of interproximal reduction".

Claim 9:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the customized treatment steps comprise one or more iterative treatment steps repeating application of at least a portion of the treatment plan on the patient.
Columns 4, line 65 – Column 5, line 1- 3, stating "however, the steps can be performed in any order, and repeated as many times as necessary. The preferred sequence can be driven by the patient's needs or the practitioner's preference. The workstation keeps a record of the latest changes made at each step. If at any step, the results are not satisfactory, then one or more of the previous steps might be revisited and appropriate adjustments made".

Claim 10:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
wherein the customized treatment steps comprise one or more automated iterative treatment steps repeating application of at least a portion of the treatment plan on the patient; and the one or more automated iterative treatment steps repeat a treatment option across a series of relation portions of anatomy.
Column 37, lines 22-25 and 28-30, stating "Fig. 52 illustrates that the user can unclick the icon causing the X-ray to appear on the screen and simply perform space management for both the upper and lower arches using virtual teeth models. After the user has completed the task of managing space between the virtual teeth in the proposed arrangement; the user is able to cycle back and repeat any of the previous steps". Also see previous citation of claim 9.

Claim 11:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
wherein the customized treatment steps comprise one or more automated iterative treatment steps repeating application of at least a portion of the treatment plan on the patient; and the one or more automated iterative treatment steps repeat an orthodontic treatment option across a specific portion of dentition of the patient.
Abstract, lines 6- 16, stating "The workstation further includes a set of software instructions providing graphical user interface tools which the user marks a midline and an aesthetic occlusal plane in a two- or three-dimensional virtual model of the patient, marks an occlusal plane in the virtual model; selects a reference tooth in the virtual model; aligns virtual teeth in the virtual model in a proposed arrangement to treat the patient; manages space between the virtual teeth in the proposed arrangement; and repeats one or more of these steps in an iterative fashion to make any further adjustments in the proposed arrangement." Also see previous citations of claims 9 and 10.

Claim 12:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the customized treatment steps comprise one or more nested treatment steps that organize parts of the treatment plan according to a hierarchy of treatment rules.
Column 42, lines 1-3, stating " In the evaluation process, the evaluator checks for the compliance of the proposed set up with practitioner developed boundary conditions" and lines 36-38, stating "While the evaluation may proceed in any manner, one possible checklist, and order of evaluation of the proposed set up is as follow:"

Claim 13:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the treatment domain-specific protocols comprise dental domain-specific treatment protocols, orthodontic domain-specific treatment protocols, or some combination thereof.
Column 8, lines 7-12, stating "A unified workstation environment and computer system for diagnosis, treatment planning and delivery of therapeutics, especially adapted for treatment of craniofacial structures, is described below. In one possible example, the system is particularly useful in diagnosis and planning treatment of an orthodontic patient".

Claim 14:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
providing instructions to implement the customized treatment steps in conjunction with an interactive user interface on the user device, the interactive user interface reflecting the treatment preferences.
Column 26, lines 33-38, stating "the workstation further includes a set of software instructions providing graphical user interface tools for providing access to the digitized records, such as display and manipulation of the images or scan data in the form of 3D models. The workstation further includes software instructions for execution".

Claim 15:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
processing the treatment template comprises parsing the treatment template using the treatment domain-specific protocols.
Column 8, lines 31-35, stating "The first and second sets of data represent, at least in part, common craniofacial anatomical structures of the patient. At least one of the first and second sets of digital data normally would include data representing the external visual appearance or surface configuration of the face of the patient". To further expand on this, Col. 8, Line 65 – Col. 9, Line 67, disclose functions used to process these first and second sets of data.

Claim 16:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
processing the treatment template comprises parsing the treatment template using the treatment domain-specific protocols; and parsing the treatment template comprises executing an automated script on the treatment template.
Column 13, lines 22-30, stating "Superposition or Registration of the Data Sets: The superposition of the sets of image data may be developed as an automatic software process, or one in which there is user involvement to aid in the process.") Also Column 30, lines 28-32, stating "The superposition shown in Fig. 28, could be either performed manually, or possibly automatically with suitable pattern matching algorithms." Also see previous citations of claim 15.

Claim 17:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
gathering a portion of the treatment plan using the customized treatment steps.	
Column 3, lines 57-59, stating "from the information gathered, the workstation assists the practitioner in identifying the constraints driven by the practitioner pertinent to the treatment planning.”

Claim 19:  Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the one or more treatment preferences selected by the user includes one or more constraints related to a desired target position of one or more teeth.	
Col. 4, Lines 36-44, specifically Lines 40-44, disclose positioning virtual teeth “to arrive at a proposed tooth arrangement for treatment of the patient.”

Claim 20:  Sachdeva in view of Chishti discloses the method of claim 19, as discussed above. 
Sachdeva further discloses:
the one or more constraints includes a specified value range related to the desired target position of the one or more teeth.	
Col. 4, Lines 36-44, specifically Lines 40-44, disclose positioning virtual teeth “to arrive at a proposed tooth arrangement for treatment of the patient.” Additionally, Col. 5, Lines 14-29 disclose specifying values corresponding to tooth alignment and space allocation, with Col. 5, Line 56 specifically disclosing “ranges of values for the treatment parameters” which include “alignment parameters for teeth, and space requirements…”

Claim 21: Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the treatment domain-specific protocols include runtime elements specialized to display customized user interface element related to the treatment plan.
Col. 3, Lines 12-19 disclose “predefined therapeutic strategies” having “associated value sets predefined by the clinician” (i.e., customized) which can “be entered via convenient user interface tools, such as by templates” (i.e., user interface elements related to the treatment plan). Col. 27, Lines 40-67 through Col. 28, Lines 1-41 specifically disclose treatment domain-specific protocols including runtime elements which are displayed and customized to the treatment plan. For example, Col. 27, Lines 51-54 disclose “identifying the constraints pertinent to the treatment planning” (i.e., customized user interface elements related to the treatment plan) wherein the remaining citation discloses inputting these pertinent constraints. Col. 28, Lines 37-41 disclose a specific example of customized user interface elements related to a treatment plan to create a customized canted AOP.

Claim 22: Sachdeva in view of Chishti discloses the method of claim 1, as discussed above. 
Sachdeva further discloses:
the treatment domain-specific protocols include attributes that are specialized to data associated with the patient.
Col. 27, Lines 40-67 through Col. 28, Lines 1-41, for example, disclose receiving patient data and beginning to determine a treatment plan (i.e., treatment domain-specific protocols) based on this patient data. Col. 22, Lines 6-19, for example, disclose examples of patient data. This patient data is used to generate a treatment plan, such as discussed in Col. 23, Lines 26-40.

Response to Arguments
Regarding 103, applicant argues (pages 9-10) Sachdeva does not teach nor suggest parsing a treatment template with treatment domain-specific protocols, and that Chishti does not remedy these deficiencies.
The examiner respectfully disagrees. As cited above, Sachdeva Col. 23, Lines 33-37 disclose "In particular, the user may interact with the patient information and the morphable model, and vary the parameters, to stimulate different possible treatments and outcomes to arrive at a final or target treatment objective for the patient.” Thus, protocols (i.e., parameters) expressed through the treatment planning software (i.e., template, such as in Col. 3, Lines 12-17) are parsed with the template to arrive at a treatment plan in accordance with user input.
Accordingly, the 103 rejection of claims 1-22 has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mason et al. (US 2010/0068676 A1)
Discloses digital modeling and evaluation of a patient’s teeth for creation of a patient-specific treatment plan.
Raby et al. (US 2009/0017410 A1)
Discloses a digital orthodontic treatment planning system, including interactive digital representations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571)270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626